JUSTICE FREEMAN, dissenting: I would hold that the appellant was entitled to an evidentiary hearing on her motion to vacate and therefore would reverse and remand this matter for such a hearing. The appellant filed her motion to vacate on November 14, 1985, only seven days after the entry on November 7, 1985, of the judgment for dissolution of marriage. This filing was well within the 30-day statutory period. (Ill. Rev. Stat. 1985, ch. 110, par. 2 — 1203(a).) Similarly, in In re Marriage of Giammerino (1980), 81 Ill. App. 3d 998, 401 N.E.2d 1048, this court granted a motion to vacate filed 26 days after the entry of a judgment for dissolution of marriage. Therefore, the filing of the motion in this matter seven days after judgment was timely. Further, there likely occurred a due process violation as a result of the trial court’s refusal to grant a hearing in this case. The Illinois Supreme Court has discussed the standard for determining whether the right to be heard has been protected: “ ‘While due process embraces an opportunity, to be heard and present evidence relevant to the issues involved, it does not require the admission in evidence of proof which is not germane to the issues made by the pleadings.’ ” Rhodes v. Anderson (1976), 39 Ill. App. 3d 208, 210, 349 N.E.2d 113, 115, quoting Old Salem Chautauqua Association v. Assembly of God (1959), 16 Ill. 2d 470, 477-78, cert. denied (1959), 361 U.S. 864, 4 L.Ed. 2d 104, 80 S. Ct. 123. Appellant raises a question sufficiently germane to the issues in the pleadings of this cause where she alleges that she was coerced into entering the marital settlement agreement. Therefore, appellant should be allowed to present evidence in support of her allegations. Additionally, this court previously has held that “[a]n evidentiary hearing, including the right to present witnesses and engage in cross-examination, must be given if properly requested in domestic relations cases. [Citations.]” (In re Marriage of Giammerino (1980), 81 Ill. App. 3d 998, 999, 401 N.E.2d 1048, 1049.) Failure to grant a hearing when properly requested constitutes error. (81 Ill. App. 3d 998, 999, 401 N.E.2d 1048, 1049.) Appellant’s motion to vacate and accompanying affidavits sufficiently allege circumstances which require an evidentiary hearing to determine whether the judgment for dissolution of marriage should be set aside. Appellant is entitled to an evidentiary hearing on whether she entered into the marital settlement agreement while under duress or coercion. We note here that the marital settlement agreement was entered orally in open court on October 17, 1985, and formed the basis for the November 7, 1985, judgment for dissolution of marriage. The majority opinion provides that, in any event, a claim of duress in this case would fail since none of the threats were alleged to have been made by or under the direction of the respondent. In this regard, the majority relies on the general rule that the validity of a contract is not affected by the fact that its execution was induced by duress practiced by a third party, where the duress was not committed with the knowledge or consent of the obligee. Regenold v. Baby Fold, Inc. (1977), 68 Ill. 2d 419, 439, 369 N.E.2d 858, appeal dismissed (1978), 435 U.S. 963, 56 L. Ed. 2d 54, 98 S. Ct. 1598. The instant case, however, fits into the exception to the general rule carved out by the Regenold court. The exception provides that in certain extreme situations, duress from whatever source may render a transaction void. (68 Ill. 2d 419, 439-40, 369 N.E.2d 858.) The Regenold court suggested that such an extreme situation may arise, for example, in an adoption proceeding where the natural father of the child threatens to kill both the child and the mother unless she surrenders the child for adoption. In such a case, Regenold provides, “[the] court, *** in the exercise of its equity authority, [must act] to protect the interests of all parties.” 68 Ill. 2d 419, 440, 369 N.E.2d 858. Further, this court in In re Marriage of Moran (1985), 136 Ill. App. 3d 331, 483 N.E.2d 580, held that the petitioner’s motion to vacate the judgment dissolving her marriage with the respondent should have been granted where the petitioner’s attorney and the trial court coerced her to enter the marital settlement agreement. In reversing the trial court’s denial of the motion to vacate, this court in Moran cited section 502(b) of the Illinois Marriage and Dissolution of Marriage Act (Ill. Rev. Stat. 1983, ch. 40, par. 502(b)), which provides for the setting aside of an unconscionable marital settlement agreement. Moran dictates a fairly broad reading of section 502(b). The opinion states that while section 502(b) uses the term “unconscionable,” that language does not eliminate other traditional grounds for setting aside settlement agreements, including fraud, duress, coercion and violation of any rule of law, public policy or morals. 136 Ill. App. 3d 331, 336, 483 N.E.2d 580, 584. In the instant case, appellant has alleged that a telephone call she received on October 16, 1985, just prior to the entry of the oral settlement agreement, threatened the life and safety of her and her children. Appellant alleges that the caller advised her to “remember what happened to Butch.” “Butch,” appellant asserts, was a reputed member of the crime syndicate and a patient at her husband’s dental office whose body was found in the trunk of an automobile with his face having been blowtorched. This allegation, together with appellant’s allegations regarding other threatening telephone calls and notes and the presence of a suspicious car, allegedly registered to a friend of Dr. Pat Spilotro, supports the conclusion that an evidentiary hearing should be held regarding the marital settlement agreement.